       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 1 of 30   1
     J3pdhos                     Sentence

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                17 Cr. 779 (LAP)

5    CHI PING PATRICK HO,

6                     Defendant.

7    ------------------------------x
                                                   New York, N.Y.
8                                                  March 25, 2019
                                                   11:38 a.m.
9

10   Before:

11                             LORETTA A. PRESKA,
                                                District Judge
12

13                                 APPEARANCES

14   GEOFFREY S. BERMAN
          United States Attorney for the
15        Southern District of New York
     BY: DANIEL RICHENTHAL
16        DOUGLAS ZOLKIND
          CATHERINE GHOSH
17             Assistant United States Attorneys
               - and -
18   U.S. DEPARTMENT OF JUSTICE (D.C.)
     BY: PAUL A. HAYDEN
19
     KRIEGER KIM & LEWIN LLP
20        Attorneys for Defendant
     BY: EDWARD Y. KIM
21        JONATHAN BODANSKY
          JONATHAN BOLZ
22            - and -
     DECHERT, LLP (N.Y.C.)
23   BY: BENJAMIN ROSENBERG
          KATHERINE WYMAN
24
     ALSO PRESENT:    S.A. Ryan Carey, F.B.I.
25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 2 of 30      2
     J3pdhos                     Sentence

1              THE COURT:    United States against Chi Ping Patrick Ho.

2              Is the government ready?

3              MR. RICHENTHAL:     Yes.   Good morning, your Honor.

4              Daniel Richenthal, Douglas Zolkind and Catherine Ghosh

5    of the U.S. Attorney's Office and Paul Hayden of the Criminal

6    Division Fraud Section of the government.         With us at counsel

7    table is Special Agent Ryan Carey of the Federal Bureau of

8    Investigation.

9              THE COURT:    Good morning.

10             And is the defense ready?

11             MR. KIM:    Yes, your Honor.     Good morning.

12             Edward Kim, from Krieger Kim & Lewin, on behalf of

13   Dr. Ho, and I'm joined by Jonathan Bolz and Jon Bodansky.

14             MR. ROSENBERG:     Good morning, your Honor.      Benjamin

15   Rosenberg, of Dechert, on behalf of Dr. Ho.         I am joined by

16   Catherine Wyman.

17             THE COURT:    Good morning.

18             Mr. Kim, have you and your client had adequate time to

19   review the presentence report?

20             MR. KIM:    We have, your Honor.

21             THE COURT:    Is there any reason it should not be made

22   part of the record?

23             MR. KIM:    No, your Honor.

24             THE COURT:    All right.    With respect to the offense

25   level computation, I know that the defense has certain


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 3 of 30   3
     J3pdhos                     Sentence

1    objections, but everyone in this case believes that a various

2    should be granted, so far as I can tell, indeed, a large

3    variance, taking the sentence from the guidelines' range of

4    triple digits down to double digits.        So, given that, it seems

5    to me that it is unnecessary for the Court to rule upon the

6    objection, which would make a very small change in the

7    applicable guidelines' rage.

8              Is there any disagreement with that, Mr. Kim?

9              MR. KIM:    No, your Honor.

10             THE COURT:    Very well.    Then the Court finds it

11   unnecessary to resolve the defendant's objection, United States

12   V. Crosby, 397 F.3d 103, 112 (2d Cir. 2005).

13             With respect to the offense level computation, then, I

14   accept the findings of the presentence report set forth at

15   paragraphs 36 through 49, which conclude that a total offense

16   level of 39 is appropriate.

17             With respect to the defendant's criminal history, I

18   accept the findings of the presentence report set forth at

19   paragraphs 50 through 55, which conclude that a Criminal

20   History Category of I is appropriate.

21             I have the defendant's sentencing memorandum, dated

22   March 11, the zillions of letters submitted on behalf of

23   Dr. Ho.   I have the government's sentencing memorandum, which

24   is dated March 18th.

25             Are there any additional written materials I should be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 4 of 30        4
     J3pdhos                     Sentence

1    looking at?

2              MR. KIM:    Not from the defense, your Honor.

3              MR. RICHENTHAL:     None that I am aware of, your Honor.

4              THE COURT:    Very well, then.

5              Mr. Kim, do you want to speak on behalf of Dr. Ho?

6              MR. KIM:    Very much so, your Honor, and I would like

7    to address the Court from the podium.

8              THE COURT:    Yes, sir.

9              MR. KIM:    Your Honor, thank you for the care and

10   thought that you've already put into this sentencing.           I know

11   that you've read very carefully our memo and the letters that

12   we've submitted.     And I know judges often say that sentencing

13   defendants is among the most difficult responsibilities they

14   have, but I have realized that it is not an easy task for us at

15   this table either, because we're faced with responsibility of

16   somehow conveying to your Honor the essence of this man,

17   Dr. Patrick Ho.

18             Section 3553(a) requires the Court to take account of

19   a defendant's character in imposing sentence, to judge the man

20   as a whole.    And that means considering the entirety of his

21   life, his life beyond just the conduct that was the focus of

22   the trial.    I'm going to speak more about Dr. Ho's character,

23   but before I do that I wanted to just address a couple of

24   points right off the bat.

25             The government highlights I think what it says are


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 5 of 30        5
     J3pdhos                     Sentence

1    financial discrepancies in financial disclosures that were made

2    to Probation.    There has been a suggestion that there was

3    millions of dollars worth of assets that were omitted.              That is

4    not accurate.    The discrepancy between what was reported to the

5    Probation Office and what was reported to Pretrial Services is

6    attributable to the value of an apartment held in Dr. Ho's

7    wife's name.    We actually did submit that in our disclosure

8    form to Probation and it was inadvertently omitted by the

9    probation officer, who I believe would confirm that with your

10   Honor.

11             Now, Dr. Ho has given us complete access to his

12   accountant, who at this point has a better sense of Dr. Ho's

13   finances than he does, given the fact that most of his accounts

14   have been frozen or closed, and if there is any lack of clarity

15   about finances, it is our fault, not Dr. Ho's.

16             The second thing I want to say, your Honor, is that

17   Dr. Ho wholeheartedly accepts responsibility for his actions.

18   He has not yet had an opportunity to express that to the Court,

19   but he is remorseful, and you will hear that from him today.

20   Of course, like any other person would, he has felt a range of

21   emotions about this prosecution, but his remorse is genuine.

22             Now, I'm not going to touch upon everything we

23   highlighted in our sentencing memo.        I think the Court

24   understands our perspective about the guidelines.          But I would

25   like to spend some time talking about Dr. Ho's character, which


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 6 of 30      6
     J3pdhos                     Sentence

1    shows why a sentence of time served is the right and the just

2    result here.

3              Now, I know I cannot possibly communicate everything

4    about Dr. Ho's character to you, but I would like to try to

5    give you a sense for who Dr. Ho is as a whole.          One thing is

6    clear, prior to his service -- or prior to his arrest in this

7    case, Dr. Ho's story was exceptional.        After a modest

8    upbringing, he left his home at a young age and came to America

9    and discovered real success.       And he faced a decision at that

10   point.   He could have stayed in this country and been

11   prosperous, like many others leaving Hong Kong during that

12   time, but he returned home with a sense of mission -- to help

13   improve standards of medical care.

14             As Dr. Ho's successor at the Chinese University of

15   Hong Kong wrote, "Dr. Ho single-handedly established academic

16   ophthalmology in Hong Kong.      He brought the practice of

17   ophthalmology in Hong Kong and Mainland China into the modern

18   era, and he did so with a selfless commitment to the greater

19   good."

20             Now, many of the letters detail his efforts to improve

21   the lives of those around him.       He trained future generations

22   of doctors, many of whom came from Mainland China to study

23   under Dr. Ho through a fellowship that he personally funded.

24   He brought cutting-edge medical techniques to Hong Kong and

25   China.   He led sight-saving missions in China.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 7 of 30   7
     J3pdhos                     Sentence

1               Then he eventually decided to leave his lucrative

2    medical practice and serve in government, and he made

3    extraordinary contributions to Hong Kong through public

4    service.    He served on the preparatory committee helping to

5    transition Hong Kong from British to Chinese rule.          As

6    Secretary for Home Affairs, he helped manage Hong Kong's

7    response to SARS and he promoted religious tolerance and

8    diversity.

9               And as to Dr. Ho's work with the NGO, it was obviously

10   a part of his responsibilities to advance the interests of the

11   energy company, and he did that.       That, of course, is what

12   brought him before you, and you're familiar with that part of

13   his story.    But even considering that the conduct at issue here

14   was spread out over time, when looked at in the context of

15   Dr. Ho's full life, that short pattern of behavior at issue is

16   unrepresentative of the whole.

17              And so it's important to consider a full picture of

18   what he did at the NGO.      He worked tirelessly to promote energy

19   development, to strengthen ties between China and other

20   countries.    It is also important to consider why he did those

21   things.    He saw it as another chapter, consistent with his work

22   beforehand.    And to put it simply, over the course of his life,

23   Dr. Ho has thrown himself into service through his medical

24   career, his work with the government, his work with charitable

25   organizations, his work at the NGO, and in the process he has


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 8 of 30     8
     J3pdhos                     Sentence

1    improved the lives literally of thousands or tens of thousands

2    of people.

3              I want to pause and emphasize one other thing, your

4    Honor.   Sometimes people of prominence, they limit themselves

5    to grand public gestures towards service, but that is not

6    Dr. Ho's story.    His life has also been filled with small,

7    private acts of kindness:      Giving his possessions to make sure

8    that a young girl at his clinic in rural China could get

9    medical treatment; anonymously giving money to the elderly man

10   who himself spent everything caring for his sick wife;

11   providing free treatment to poor patients who came to his

12   private medical practice; to the elderly woman whose money Dr.

13   Ho would not accept because he knew she couldn't afford to pay;

14   to the blind monk whose sight he literally restored.           Now,

15   there should be no doubt were it not for this trial, these acts

16   never would have been made public.        They are not acts that were

17   done for reward anywhere on this earth, and certainly not for

18   reward here at a criminal sentencing in Manhattan.

19             The letters we submitted also tell the story of

20   Dr. Ho's kindness to people, both prominent and not.           His

21   driver of many years talks about Dr. Ho never acting superior,

22   giving unconditionally.      His fellow inmates at the MCC,

23   including Christian Perez, writes about how whether they be

24   Spanish, black, white, even gang members, Dr. Ho treats

25   everyone the same.     The most helpful person you could ever


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 9 of 30          9
     J3pdhos                     Sentence

1    meet.

2              Adam Raishani writes that he has changed hearts and

3    minds for the better at the MCC.

4              This is a man who is, and always has been, compelled

5    to serve by an internal sense of duty.

6              And based on everything Dr. Ho did in his life before

7    this case -- and I think any objective person would agree, he

8    has lived an exceptional life, but his story obviously

9    continues.    He was arrested in November of 2017, and that

10   really spelled the end of his life as he had known it until

11   then.   His reputation was destroyed.       He was jailed in a

12   foreign country, separated from family members, none of whom he

13   has been able to see since his arrest.        And I should add, if

14   that doesn't serve the purposes of general deterrence, I don't

15   know what does.    No matter what sentence the Court imposes,

16   Dr. Ho has already and will continue to suffer the consequences

17   of his actions for the rest of his life.

18             Now, this is an unusual white-collar criminal case for

19   many reasons, but for starters, it's unusual for someone of

20   Dr. Ho's prominence to have been detained before trial.             it's

21   the rare case where the Court gets to see what happens when a

22   white-collar defendant is incarcerated and how he responds.

23   And that sets this case apart -- how Dr. Ho responded, how he

24   reacted to this adversity.      And that shines a light on his true

25   character.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 10 of 30       10
     J3pdhos                      Sentence

1              What did he do when he found himself sitting in a jail

2    cell?   At that moment, Dr. Ho could have retreated into a

3    shell, he could have given himself over to despair, and no one

4    would have begrudged him that.       That is not what he did.

5    Instead, he worked to improve the MCC community.          He gave

6    lectures to the staff and inmates about globalization in

7    business.   He played the violin at graduation and Christmas

8    celebrations.    He spent countless hours on suicide watch

9    looking out for other inmates who have given over to despair.

10             He tutored.    Five inmates have received or will soon

11   receive their GEDs thanks in large part to Dr. Ho's mentoring.

12   But he has also given in quieter ways, ways that cannot be

13   anything other than genuine reflections of kindness.           Now, of

14   course your Honor has sentenced defendants before who have

15   tried to perform good works right before sentencing in order to

16   gain leniency, but the sincere letters written by Dr. Ho's

17   fellow inmates tell a very different story.         This is genuine

18   kindness and decency.      No one else was watching when Dr. Ho

19   reached down into the toilet, plucked another inmate's glasses

20   out and washed them without so much as a word so as not to

21   embarrass him.

22             No one else was watching when Dr. Ho quietly counseled

23   other inmates on how to endure their time in jail; when he

24   encouraged them to see the best parts of themselves; when he

25   told Jonathan Weeks that he saw something different in him,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 11 of 30         11
     J3pdhos                      Sentence

1    that he saw that Jonathan was bright and had a wonderful heart.

2               I reread many of the letters this weekend, your Honor,

3    and there are common themes spread across Dr. Ho's life.             He is

4    repeatedly described as gentle, kind, thoughtful,

5    compassionate, generous, humble.        It's moving to hear about how

6    he counsels his fellow inmates on how to face adversity.             One

7    inmate, Irfan Amanat, wrote about how Dr. Ho didn't even ask

8    him to write this letter, that he was asked by another inmate;

9    how Dr. Ho never asked for anything in return for his help but

10   instead encouraged a return gesture be given to others, and in

11   small but telling ways demonstrated his humility.           How Dr. Ho

12   insisted on playing the violin as an accompaniment rather than

13   as lead, despite his obvious musical talent.          How he united

14   guitarists, a pianist, a vocalist from different backgrounds,

15   and led other inmates to tears.       One inmate wrote that he has

16   done nothing but to spread goodness and peace and calmness in

17   the MCC.

18              And some of the most powerful words I read came from

19   Jonathan Weeks, who I know your Honor knows.          And he wrote, "I

20   wish I had a father like Dr. Ho."

21              These are the byproducts of genuine character and

22   kindness.    And I should add this.      No one told Dr. Ho to do

23   these things.    I wish we could claim some credit for advising

24   him to do what he did.      We did not.    And, in fact, we learned

25   about many of them for the first time while preparing for this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 12 of 30       12
     J3pdhos                      Sentence

1    sentencing.    It is consistent with how he has lived his life

2    and constantly looking for ways to benefit those around him,

3    and it's consistent with how he will live his life after he is

4    released.

5               Now, the many letters of support that people have sent

6    illustrate all of this better than we ever could.           Your Honor

7    has seen many more sentencings than I have, but I think it's

8    safe to say that the kinds of letters that were submitted here

9    were exceptional.     And I'm not just talking about the sheer

10   volume.    I'm talking about the breadth of those letters, people

11   from every chapter of Dr. Ho's life -- his family, friends,

12   students, medical colleagues, patients, people from his time in

13   public service, others from his time at the NGO, and, of

14   course, letters from his fellow inmates at the MCC.           The

15   content of those letters is remarkable.         There is consistency

16   there.    They speak of a man who has devoted himself to helping

17   others, who has carried himself with humility.

18              Judge, I spent a decade working as a prosecutor.          I

19   spent literally hundreds of hours in my life with people

20   charged with federal crimes.       I have met plenty of defendants

21   who I have respected and liked, and that is not new to me.           But

22   I have no reservation in telling you that Dr. Ho's character

23   truly is exceptional.      That is why I am proud to stand up for

24   Patrick Ho.

25              And I know I speak for everyone at this table when I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 13 of 30          13
     J3pdhos                      Sentence

1    say that Patrick is a kind man.       He is fundamentally good and

2    decent and honest.     I can attest to how kind and thoughtful he

3    has been to us.     Even during the darkest and most stressful

4    times for him, he has been solicitous of the most junior

5    members of our team, concerned about how they are feeling

6    during trial.    Unfailingly gracious and grateful to us.            Even

7    after the jury's verdict was announced, he went out of his way

8    to thank each and every member of the team.

9              We spent countless hours together at the MCC sometimes

10   just sitting quietly, sometimes talking about this case,

11   politics, life, and the man I've come to know over the last

12   year and a half is a man who has devoted himself, devoted his

13   life to bettering the lives of people around him, a man who has

14   really done an extraordinary amount of good in this world based

15   on his sheer kindness.

16             I recognize that we're asking your Honor for a shorter

17   sentence than the one recommended by Probation, and maybe this

18   is an extraordinary request, but we submit that Patrick is as

19   well.   He is an extraordinary man of exceptional character.            He

20   has been punished enough.

21             Your Honor, we ask that you give him a just

22   sentence -- a sentence of time served.

23             Thank you.

24             THE COURT:    Thank you.

25             Dr. Ho, would you like to speak on your own behalf?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 14 of 30    14
     J3pdhos                      Sentence

1              THE DEFENDANT:     Yes.   Thank you.

2              THE COURT:    Yes, sir.

3              THE DEFENDANT:     Your Honor, good morning.

4              THE COURT:    Good morning, sir.

5              THE DEFENDANT:     I'm humbled to be here.

6              This is the last place in the world I would have

7    expected to be if you asked me 16 months ago.          I'm 69 years

8    old, born and raised in Hong Kong, China, and all my life I

9    have lived to abridge differences and help people.

10             I have been deeply moved by the numerous letters that

11   have been submitted to you, to the Court, written on my behalf

12   by people that I have known and have touched me at various

13   parts of my life -- from my youth, from my musical and medical

14   training, my medical teaching and clinical practice, my

15   government service in Hong Kong, and my work at the China

16   Energy Fund Committee think tank, and also from my time here at

17   the Metropolitan Correctional Centers, the "MCC."           I have been

18   deeply moved by the letters, and I hope that these letters give

19   you a fair sense of my life work and my life, because these

20   letters speak more thoroughly and deeply than I can here and

21   now.   And I'm extremely grateful to the people who wrote them.

22   I'm also grateful because reading these letters reminded me of

23   the path that I had taken over these many years, that I have

24   been blessed to live through so many different chapters, each

25   one more surprising than the last.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 15 of 30    15
     J3pdhos                      Sentence

1              The latest chapter is yet to be the most difficult

2    one.   There have been times when I felt that my life is over;

3    the world around me has collapsed; my reputation, my career and

4    my life's work destroyed; the foundations of my professional,

5    social and personal life have all been shaken and uprooted.

6              I feel great remorse that my actions and my situation

7    have caused so heavy a burden on my family and have caused so

8    much grief to the people around me and closest to me -- my

9    wife, my daughter, my mother, as well as colleagues and friends

10   around the world.     They have suffered as surely as I have, and

11   I want to apologize to each and every one of them.           The actions

12   that have caused this suffering and has brought me to this

13   courtroom today were mine and mine alone.         I accept full

14   responsibility for them, and I'm deeply sorry.

15             In particular, I have been half the world away, and

16   not able to comfort my family gives me great pain.

17             Sorry.    It's very cold in here.      I have a runny nose.

18   Excuse me.

19             THE COURT:    Take your time.

20             (Pause)

21             THE DEFENDANT:     That I was not able to comfort my

22   family gives me great pain.       My wife had just lost her mother

23   several months ago, and I was not there to hold her hand and to

24   share her sorrow.     I myself lost my father exactly two years

25   ago, in March of 2017.      And my mother has lost her mate of 68


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 16 of 30     16
     J3pdhos                      Sentence

1    years.   My mother, who is now 92 years old, has been living

2    alone.   And I pray every day that my mother should live a very,

3    very long life so that she can see her son coming back to her

4    side to beg for forgiveness and take care of her the remaining

5    days of her life's journey.

6              Being incarcerated in a foreign jail for over 16

7    months has really tested my inner strength and faith.           I tried

8    very hard to transform despair into something meaningful, to

9    make something positive about this adversity and predicament.

10             At the MCC, I had come into close contact with people

11   that I did not know and would not have met otherwise, and this

12   experience had opened my eyes, my mind, and my heart to a lot

13   of things.    At MCC, I lived among the inmates, interacting with

14   them very closely every day, and through the suicide watch

15   program I provided companionship to many of them who were in

16   the most desperate and vulnerable moments in their lives.            And

17   in the education department, I worked closely with many of them

18   to prepare them for examination leading to the High School

19   Equivalency Diploma, the "GED," by giving classes about

20   geography and world relations, telling them stories of faraway

21   places, people, and culture.       And I also held discussions with

22   them on the various aspects and options at the end -- they

23   could consider at the end of their incarceration, including

24   discussions on various skill sets that could become useful to

25   them upon reentry to society, such as how to write a résumé,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 17 of 30     17
     J3pdhos                      Sentence

1    how to prepare for a job interview and speak publicly, how to

2    handle one's financial affairs, and about time management,

3    anger management, and about opportunities in working in a

4    health-related environment.

5              Our communications originated from mutual sympathy and

6    commiseration, but later on developed into something that was

7    based on the innate ability to understand and appreciate one

8    another as human beings, what we felt and saw between us, which

9    is simple human kindness and human decency we were able to

10   rekindle in ourselves and in one another.         Together, we found

11   peace, inner peace.     We found strength.      We found hope and

12   promise for the future.

13             Over the course of the last 16 months, I've learned so

14   much from them, and through them, about the world, about life,

15   about human nature, especially about myself, my own

16   temperament, my pride, my frailties, and shortcomings.           It has

17   been such a daunting and yet surprising and enlightening

18   experience for me that I'm certain that no matter where I go,

19   no matter what I do, I will be sharing myself and my life

20   experience with those around me and in my community.

21             Your Honor, at this time, my heart is filled with

22   gratitude.    I'm thankful to the Almighty for not forsaking me,

23   for guiding me and leading me through this very difficult and

24   profound experience of a lifetime.        I'm also very thankful to

25   my family and also thankful to faithful friends for binding


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 18 of 30      18
     J3pdhos                      Sentence

1    with me, for their steadfastness, and supporting me with

2    encouragement.    I'm looking forward every day to my coming back

3    home to them.

4              I'm thankful to the Court and to members of the jury

5    for your time, your effort and consideration.          I respect your

6    judgment and decisions.

7              And I'm thankful to the officers and inmates at MCC

8    for keeping me safe, for keeping me educated, and company, and

9    especially the MCC education department for squeezing from

10   their already tight budget a small provision to procure a few

11   musical instruments, including a violin.         The violin has

12   brought music back to my life and to the life of many at the

13   MCC.

14             Lastly, I would like to thank the American people for

15   taking care of me for the last 16 months.         So, to all of you, a

16   very sincere gratitude from the bottom of my heart, and I thank

17   you all very, very much indeed.

18             Also, my mother, who will be 93 years old this summer,

19   has always reminded me that to convey gratitude in the most

20   sincere way, a Chinese gentleman should take a bow.           Your

21   Honor, please accept this token of my respect, my gratitude,

22   and my appreciation.

23             (Defendant bowed)

24             THE COURT:    Yes, sir.    Thank you.

25             Does the government wish to be heard?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 19 of 30         19
     J3pdhos                      Sentence

1              MR. RICHENTHAL:     Briefly, your Honor.

2              We don't quarrel with much of what Mr. Kim said, or

3    even, for that matter, much of what Dr. Ho said.          But we're

4    here because of what he did for years.         And what the defense is

5    asking this Court to do is impose a sentence of less than the

6    time he engaged in multiple bribery offenses.

7              If the life that's been conveyed in the papers before

8    this Court and in the remarks this morning and this afternoon

9    before the Court was accurate, and the defendant quickly and

10   without much thought hit a button, sent a wire, maybe even gave

11   a little cash to someone, what they're asking for might be

12   appropriate, but that's not what happened.         What happened is

13   for years, across continents, across meetings, the defendant

14   chose to cheat, repeatedly, and abuse a charitable organization

15   to do it -- over and again.       And when one failed, he just

16   turned to another.     It is right and appropriate for the Court

17   to consider all the good works he has done, absolutely.              The

18   Court also has to consider why he's here.         That's why he's

19   here.

20             And the Court should give great pause before accepting

21   that that's aberrant not just because it lasted for years, not

22   just because he supervised people, although those factors are

23   important, but because if the Court has learned anything in

24   this trial, that is, the trial that brought us here, the Court

25   has learned there was a private Dr. Ho and a public Dr. Ho.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 20 of 30       20
     J3pdhos                      Sentence

1    And in public he did do the things that people write about, but

2    in private he referred to grenade launchers as "toys."           He had

3    no problem evading sanctions with respect to countries to make

4    money.   He had no problem stuffing cash into boxes, flying them

5    on a corporate jet to a poor country, and giving that cash to

6    the president of that country.       Not once in the numerous

7    communications before this Court, while the defendant did these

8    things, did he even show a scintilla of pause.          On the

9    contrary, he did it enthusiastically, just like he sold weapons

10   enthusiastically.

11             Did he do the good things that the Court should

12   consider?   Yes.    Did he do those things, too?       Yes.   And those

13   things violated the trust of the people who worked for that

14   think tank.    They violated the trust of the people, those poor

15   countries he flew to, to bribe their leaders.          They violated

16   the trust of the United Nations.        That is serious.      That's a

17   piece of why we're here.

18             The sentence has to account for the full story, the

19   good and the bad.     The sentence needs to be substantial.

20             THE COURT:    Thank you.

21             Anything else, Mr. Kim?

22             MR. KIM:    No, your Honor.

23             THE COURT:    Thank you, counsel.

24             Ladies and gentlemen, as you've heard, I have

25   calculated the guidelines and certainly have taken them into


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 21 of 30    21
     J3pdhos                      Sentence

1    account.

2               In my view, the description of the crimes of

3    conviction is accurate as set out in the presentence report.

4               I start with the seriousness of that offense, and I

5    quote from the UN General Assembly Convention against

6    Corruption, which the government pointed out in its brief.           It

7    said:

8               "Corruption is an insidious plague that has a wide

9    range of corrosive effects on societies.         It undermines

10   democracy and the rule of law, leads to violations of human

11   rights, distorts markets, erodes the quality of life, and

12   allows organized crime, terrorism, and other threats to human

13   security to flourish.      This evil phenomenon is found in all

14   countries — big and small, rich and poor — but it is in the

15   developing world that its effects are most destructive.

16   Corruption hurts the poor disproportionately by diverting funds

17   intended for development, undermining a government’s ability to

18   provide basic services, feeding inequality and injustice, and

19   discouraging foreign aid and investment.

20              "Corruption is a key element in economic

21   underperformance and a major obstacle to poverty alleviation

22   and development."

23              So there is no question that the crimes at issue here

24   are serious crimes.

25              That said, however, where these sentences driven by


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 22 of 30     22
     J3pdhos                      Sentence

1    the fraud guidelines, particularly at higher numbers, the

2    sentences suggested by the guidelines dramatically overstate

3    the seriousness of the offense and the appropriate guideline

4    range.    Indeed, we hardly give sentences such as the

5    recommended 262 to 327 months to murderers.         So, I agree with

6    the judges who have been quoted in a variety of cases by the

7    defense that the broad guidelines dramatically overstate the

8    seriousness of the offense.

9               With respect to the history and characteristics of

10   this defendant:     As we've heard today, Dr. Ho came from a

11   modest background and through his own work and talent became a

12   very accomplished individual.

13              I note the government talks about some charity being

14   part of such an accomplished individual's life, some charity is

15   expected of a person of Dr. Ho's stature.         However, I do note,

16   particularly from the letters that have been submitted, he's

17   gone above and beyond.      We talk about the grand public gestures

18   such as endowing an ophthalmic scholarship.         There is plenty of

19   that.    But it is the random acts of kindness to so many that in

20   my view point to something extraordinary in Dr. Ho's character.

21              We've heard about people who he literally has returned

22   to sight.    We've heard about donations of money made privately

23   and anonymously, and I personally have looked at the work that

24   Dr. Ho has done at the MCC.       As counsel alluded, I sentenced

25   Jonathan Weeks, who was turned around by Dr. Ho.          Mr. Weeks


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 23 of 30      23
     J3pdhos                      Sentence

1    grew up without parents, essentially, in various foster homes.

2    So I take all of that into account, and it is indeed

3    extraordinary.

4              With respect to the crime at issue, the government has

5    pointed out correctly that it did go on over some years.             I do

6    note, however, that in a life of close to 70 years, this was a

7    small part, but, nevertheless, as I've noted, it is serious

8    conduct that harms people around the world.

9              With respect to the paragraph 2 factors:          Certainly a

10   period of incarceration is necessary here to reflect the

11   seriousness of the offense.       As I've noted, however, the

12   guidelines called for are beyond all imagination, and,

13   accordingly, everyone agrees, including the government, that a

14   variance is required here.      Of course, there is in my view no

15   need to protect the public from further crimes of this

16   defendant, as the probation officer points out in the

17   presentence report.

18             With respect to public deterrence, the government is

19   correct that that's a very important factor in these kinds of

20   cases, but the sentence called for in the guidelines is not a

21   sentence that is required.      For a person of Dr. Ho's stature

22   and of people who have been sentenced in these kinds of crimes,

23   going to prison for more than a couple of months is indeed

24   public deterrence.

25             The paragraph D factors of providing educational or


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 24 of 30    24
     J3pdhos                      Sentence

1    vocational care, of course, are not relevant here.           Indeed, as

2    we've all discussed, the opposite has happened, and Dr. Ho has

3    provided vocational, educational and life experience education

4    to folks at the MCC.

5              I have in mind the paragraph 3, 4 and 5 factors.

6              With respect to paragraph 6, the need to avoid

7    unwarranted sentencing disparities:        I've noted the sentences

8    that the government has pointed out in its brief of folks

9    relatively similarly situated, and in my view there will not be

10   a perceived disparity.

11             Taking all of these factors into account, counsel,

12   it's my intention to impose a period of 36 months

13   incarceration.

14             I would like to hear from counsel, please, with

15   respect to supervised release.       As we know, the government has

16   submitted an order of removal, and I think the expectation is

17   that Dr. Ho will immediately return to Hong Kong.

18             I also would like to hear from counsel with respect to

19   the fine.   I note that the Probation Office recommends that the

20   fine be paid within six months of the imposition of sentence.

21             May I hear from you on those topics, counsel, and

22   specifically whether a period of supervised release should be

23   imposed here?

24             MR. RICHENTHAL:     I don't think a period of supervised

25   release is necessary.      Indeed, the guidelines generally counsel


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 25 of 30       25
     J3pdhos                      Sentence

1    against it in circumstances such as this.         Assuming your Honor

2    intends to enter the judicial order of removal, we expect that

3    the defendant will be promptly removed from the United States.

4              With respect to a fine, I think our position is

5    generally set forth in our papers.        It is not the case that all

6    of his assets were described to either Pretrial or to the

7    Probation Office.     He left out a Swiss bank account.        He left

8    out businesses.     I could keep going with this.       But the reality

9    is this is a man of substantial wealth, much more substantial

10   than the average defendant, even the average defendant who

11   commits these types of crimes.       And particularly because there

12   is no restitution order warranted in this case, not because

13   there aren't victims in a normal sense but simply because the

14   law doesn't view corruption as a crime where victims actually

15   get money, we think that a meaningful fine is absolutely

16   appropriate, as the Probation Officer recommends.

17             THE COURT:    My question also was the Probation

18   Officer's recommendation that the fine be paid within six

19   months of the date of imposition of sentence.          That's not

20   normally what we do, but that was the recommendation and

21   perhaps for good reason.

22             MR. RICHENTHAL:     So I haven't asked Officer Kim why

23   that was his recommendation.       My sense is it was because his

24   view is that the defendant has liquid assets sufficient to

25   satisfy the fine very quickly, and that absolutely seems the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 26 of 30    26
     J3pdhos                      Sentence

1    case.

2              THE COURT:    Mr. Kim, do you wish to comment?

3              MR. KIM:    May I have one moment, your Honor?

4              THE COURT:    Yes, sir.

5              (Pause)

6              MR. KIM:    Thank you, your Honor.

7              We don't have any comment on the supervised release.

8    I think we agree that it makes sense for the Court to impose

9    that here.

10             As to the fine, your Honor, we think that obviously a

11   fine -- the Court needs to take into account every aspect of

12   the sentence to determine what is an appropriate sentence.           We

13   think a minimal fine should be imposed here, your Honor.

14   Dr. Ho did not reap a windfall from this offense.           We

15   understand one is called for under the guidelines, but we think

16   one at the bottom end of the range be opposed.

17             As to the timing of that fine, your Honor, while

18   Dr. Ho's assets, some of them are liquid, his access to the

19   banking system is a problem because many of his accounts have

20   been frozen or closed.      So, we ask that he be given additional

21   time to pay the fine.

22             MR. RICHENTHAL:     I just want to note one thing on

23   timing.

24             THE COURT:    Yes, sir.

25             MR. RICHENTHAL:     Two things.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 27 of 30   27
     J3pdhos                      Sentence

1              First, it's absolutely false he has limited access to

2    the banking system.     He was apparently able to liquidate a

3    multiple hundred-thousand-dollar Swiss bank account owned

4    through a trust while incarcerated.        There is no reason he

5    couldn't continue to do the same to pay a fine.

6              And, second, to the extent there isn't supervised

7    release, it is appropriate that there be a time period for the

8    payment of a fine at least meaningfully less than the time

9    period of incarceration so if he chooses not to exercise

10   discretion to pay the fine, we can go after assets within that

11   time period.

12             THE COURT:    Anything else, Mr. Kim?

13             MR. KIM:    No, your Honor.

14             THE COURT:    All right, then.

15             Counsel, it is my intention to impose the $400,000

16   fine recommended, to require that it be paid within 12 months

17   of the imposition of sentence.

18             And it is my intention to impose the $700 mandatory

19   special assessment.

20             It is not my intention to impose a period of

21   supervised release.

22             Is there any legal reason, counsel, why such a

23   sentence should not be imposed?

24             MR. RICHENTHAL:     I am not aware of any, your Honor.

25             MR. KIM:    No, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 28 of 30        28
     J3pdhos                      Sentence

1              THE COURT:    Very well, then.

2              Dr. Ho, you are sentenced, sir, to a period of 36

3    months' incarceration.      Following that time, there will be no

4    supervised release.

5              The Court imposes upon you a fine of $400,000, and

6    that should be paid within 12 months of today's date.

7              In addition, sir, I must impose, and do impose, the

8    $700 special assessment, and that should be paid promptly.

9              It is my duty to inform you that unless you have

10   waived it, you have the right to appeal the sentence, and you

11   might have the right to appeal in forma pauperis, which means

12   as a poor person, with the waiver of certain fees and expenses.

13             Mr. Kim, I note that the probation officer recommended

14   FCI Allenwood.    Do you concur in that?

15             MR. KIM:    Your Honor, I think in the first instance we

16   would request that the Court request that the BOP allow Dr. Ho

17   to stay at the MCC potentially to assist with his appeal.            We

18   will submit a proposed order for the Court's consideration.

19   And should the BOP not do that, I think we agree that LFCI

20   Allenwood would make sense in order to facilitate Dr. Ho's

21   removal from the United States.

22             THE COURT:    Very well.    So, include both of those

23   things in the proposed order.

24             MR. KIM:    We will do that, your Honor.

25             THE COURT:    Is there anything further?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 29 of 30       29
     J3pdhos                      Sentence

1              MR. RICHENTHAL:     No.

2              Let me just note, though, on those two things:             First,

3    I think it has to be a recommendation, not actually an order,

4    to the BOP.

5              Second, the first request is extremely unusual and I

6    don't think warranted.      The BOP, as your Honor no doubt knows,

7    has limited space at the MCC.       In our judgment, it is not

8    appropriate to permit a defendant to remain there indefinitely

9    regardless of circumstances.

10             And, second, that particular recommendation -- I'm now

11   referring to Allenwood -- was to effect removal if the

12   defendant is contesting it, which he is not.          He may still

13   prefer Allenwood and that's fine, but that is not a basis to

14   make that recommendation.

15             MR. KIM:    Your Honor, I think our hope is that the

16   judicial removal order will facilitate his speedy release.             We

17   are also hoping that if there is any way to expedite that by

18   being at LFCI Allenwood, that that would happen.          If that is

19   not going to have any effect, then that is fine.          We want him

20   to stay as close to New York City as possible.          Our hope was

21   that if there is any degree of speed which we can gain by being

22   at LFCI Allenwood, we would like that to happen.

23             THE COURT:    Yes, sir.

24             All right.    I will take a look at the order.

25             Anything else, gentlemen?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00779-LAP Document 230 Filed 04/22/19 Page 30 of 30   30
     J3pdhos                      Sentence

1              MR. RICHENTHAL:     No, your Honor.

2              MR. KIM:    No, your Honor.     Thank you.

3              THE COURT:    Dr. Ho, people have talked about your age

4    of almost 70 as being old.      Take it from me, it's not.

5              You have a lot to offer.       You've obviously been doing

6    it while you were at the MCC.       You have a lot yet to do in your

7    life.

8              Good luck to you, sir.

9              THE DEFENDANT:     Thank you, your Honor.

10             THE COURT:    Yes, sir.

11             Counsel, thank you for your assistance.

12             (Adjourned)

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
